DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed January 20, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant's arguments filed January 20, 2022 regarding the rejection of claims 1-21 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-21 are pending, of which claims 1, 2, and 12 are in independent form. Claims 1-21 are rejected under 35 U.S.C. 103.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Handte et al. (US 2019/0205466) (hereinafter Handte).
Regarding claim 1, Phillips teaches an apparatus for receiving and storing electronic data, and for providing access to stored electronic data, comprising in combination: a first electronic storage device including hardware memory (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); a second electronic storage device including hardware memory, the second electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); the first electronic storage device being coupled to the second electronic storage device and being configured to receive digital data records stored in the second electronic storage device (see Fig. 1,  para [0050, 0053], discloses first electronic storage device receiving streaming data stored in the second electronic storage device); a streamed digital data receiver configured to receive a sequenced stream of digital data records, the streamed digital data receiver being coupled to one of the first and second electronic storage devices for providing the sequenced stream of digital data records thereto for storage (see Fig. 1, para [0051], para [0053-0054], discloses a subscribing receiver (streamed digital data receiver) coupled to subscriber devices, e.g., customer premises equipment providing data streams to devices).
Phillips does not explicitly teach the second electronic storage device being a computing device comprising a hardware memory, the computing device configured for 
Handte teaches teach the second electronic storage device being a computing device comprising a hardware memory, the computing device configured for associating an ordering identifier with each digital data record being stored at each of the first electronic storage device and the second electronic storage device (see Fig. 2, Fig. 8, para [0088-0089], para [0104-0105], discloses a sequence identifier that includes timestamp (ordering identifier) for each message (digital data record), associating a sequence identifier that includes timestamp with each message at a first and second electronic storage device), and storing the ordering identifier in association with each digital data record stored at each of the first electronic storage device and the second electronic storage device (see Fig. 2, Fig. 5, para [0094], para [0104-0105], discloses a sequence identifier (ordering identifier) in association with message  (digital data record) at a message queue and message storage system devices ), the ordering identifier specifying an order in which each digital data record is received at any of the first electronic storage device or second electronic storage device (see Fig. 5, para [0088], para [0090-0091], discloses sequence identifier specifying most-recent sequence identifier is equal to most-recent sequence identifier placing an ordering on received messages of messaging system storage devices); the computing device being configured to provide, to the first electronic storage device, the ordering identifier associated with a digital data record stored in the hardware memory of the computing device (see Fig.5, para [0051], para [0088], discloses providing to a first storage device the sequence identifier associated with ordering of received messages in messaging system); and a remote computing device coupled to one of the first and second electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records (see Fig. 2, Fig. 8, para [0088], para [0100-0102], remote client devices accessing messages with sequence identifier set to metadata set most-recent sequence identifier for a message).
Phillips/Handte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include an ordering identifier associated with digital record from disclosure of Handte. The motivation to combine these arts is disclosed by Handte as “increase the responsiveness of the messaging system for its users, reduce the operating costs of the messaging system for its provider, and generally improve the operation of a messaging system” (para [0024]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 21, Phillips/Handte teach an apparatus of claim 1.
Phillips does not explicitly teach wherein the computing device is configured to confirm that the digital data record is redundantly stored in each of the first electronic storage device and the second electronic storage device; and wherein the remote computing device is configured to access the digital data record in response to confirmation by the computing device that the digital data record is redundantly stored in each of the first electronic storage device and the second electronic storage device.
Handte teaches wherein the computing device is configured to confirm that the digital data record is redundantly stored in each of the first electronic storage device and the second electronic storage device (see Fig. 2, para [0079], para [0105], discloses replicated metadata store in which multiple copies of messages are stored across distinct storage systems to provide redundancy); and wherein the remote computing device is configured to access the digital data record in response to confirmation by the computing device that the digital data record is redundantly stored in each of the first electronic storage device and the second electronic storage device (see Fig. 5, para [0094-0095], para [0105], discloses retrieving message set from replicated message store in which sequence identifiers are equal to  remote sequence identifier most recent information).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Handte et al. (US 2019/0205466) (hereinafter Handte), and in further view of Van Zijst (US 2016/0072635) (hereinafter Van).
Regarding claim 2, Phillips teaches an apparatus for receiving and storing data, and for providing access to stored data, comprising in combination: a first electronic storage device for including hardware memory (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); a second electronic storage device  including hardware memory, the second electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device(see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); a third electronic storage device  including hardware memory, the third electronic storage device being coupled to the second electronic storage device and being configured to receive digital data records stored in the second electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a third electronic storage device that is coupled to the second electronic storage device); a streamed digital data receiver configured to receive a sequenced stream of digital data records, the streamed digital data receiver being coupled to one of the first, second, and third electronic storage devices for providing the sequenced stream of digital data records thereto for storage (see Fig. 1, para [0051], para [0053-0054], discloses a subscribing receiver (streamed digital data receiver) coupled to subscriber devices, e.g., customer premises equipment providing data streams to devices).
Phillips does not explicitly teach the first electronic storage device being coupled to the third electronic storage device and being configured to receive digital data records stored in the third electronic storage device, the first, second and third electronic storage devices being configured to form a ring; one of the first, second, and third electronic storage devices being designated as a computing device, configured for associating an ordering identifier with each digital data record being stored at each of the first electronic storage device, the second electronic storage device and the third electronic storage device,  and storing the ordering identifier in association with each digital data record that is stored at each of the first electronic storage device, the second electronic storage device and the third electronic storage device; the computing device being configured to provide, to another of the first, second, and third electronic storage devices, the ordering identifier associated with a digital data record stored in the computing device, the ordering identifier specifying an order in which each digital data record is received at any of the first, second, or third electronic storage devices; and a remote computing device coupled to one of the first, second, and third electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records.
Handte teaches one of the first, second, and third electronic storage devices being designated as a computing device, configured for associating an ordering identifier with each digital data record being stored at each of the first electronic storage device, the second electronic storage device and the third electronic storage device (see Fig. 2, Fig. 8, para [0088-0089], para [0104-0105], discloses a sequence identifier that includes timestamp (ordering identifier) for each message (digital data record), associating a sequence identifier that includes timestamp with each message at a first and second electronic storage device), and storing the ordering identifier in association with each digital data record that is stored at each of the first electronic storage device, the second electronic storage device and the third electronic storage device (see Fig. 2, Fig. 5, para [0094], para [0104-0105], discloses a sequence identifier (ordering identifier) in association with message  (digital data record) at a message queue and message storage system devices ), the ordering identifier specifying an order in which each digital data record is received at any of the first, second, or third electronic storage devices (see Fig. 5, para [0088], para [0090-0091], discloses sequence identifier specifying most-recent sequence identifier is equal to most-recent sequence identifier placing an ordering on received messages of messaging system storage devices); the computing device being configured to provide, to another of the first, second, and third electronic storage devices, the ordering identifier associated with a digital data record stored in the computing device (see Fig.5, para [0051], para [0088], discloses providing to a first storage device the sequence identifier associated with ordering of received messages in messaging system); and a remote computing device coupled to one of the first, second, and third electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records (see Fig. 2, Fig. 8, para [0088], para [0100-0102], remote client devices accessing messages with sequence identifier set to metadata set most-recent sequence identifier for a message).
Phillips/Handte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include an ordering identifier associated with digital record from disclosure of Handte. The motivation to combine these arts is disclosed by Handte as “increase the responsiveness of the messaging system for its users, reduce the operating costs of the messaging system for its provider, and generally improve the operation of a messaging system” (para [0024]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Phillips/Handte do not explicitly teach the first electronic storage device being coupled to the third electronic storage device and being configured to receive digital data records stored in the third electronic storage device, the first, second and third electronic storage devices being configured to form a ring.
Van teaches the first electronic storage device being coupled to the third electronic storage device and being configured to receive digital data records stored in the third electronic storage device, the first, second and third electronic storage devices being configured to form a ring (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses a stream of live market data from devices, the devices streaming data forming a ring).
Phillips/Handte/Van are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte to couple devices to form a ring from disclosure of Van. The motivation to combine these arts is disclosed by Van as “avoids the optimal path from getting congested when the stream requires more bandwidth than this single path can provide” (para [0080]) and coupling devices to form a ring is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte do not explicitly teach wherein each electronic storage device that receives a new data record from the streamed digital data receiver creates an electronic new record message for such received data record, the electronic new record message including a time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and data record contents.
Van teaches wherein each electronic storage device that receives a new data record from the streamed digital data receiver creates an electronic new record message for such received data record, the electronic new record message including a time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and data record contents (see para [0042], discloses local data and time in which any data packet is received).

Regarding claim 4, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Ng does not explicitly teach wherein each electronic new record message created by an electronic storage device is transmitted to a next electronic storage device on the ring.
Van teaches wherein each electronic new record message created by an electronic storage device is transmitted to a next electronic storage device on the ring (see Figs. 11a-c, para [0163-0164], discloses transmitting stream in a multi-level ring).

Regarding claim 5, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van does not explicitly teach wherein, upon receipt of an electronic new record message from the ring, the electronic storage device receiving the electronic new record message stores information within the electronic new record message, including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents.
Van teaches wherein, upon receipt of an electronic new record message from the ring, the electronic storage device receiving the electronic new record message stores information within the electronic new record message, including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents (see para [0042], para [0149], discloses date and time broadcasts to multicast address).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Handte and Van as applied to claim 2, and in further view of and Oran (US 2011/0191469) (hereinafter Oran).
Regarding claim 6, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach wherein, upon receipt of an electronic new record message from another electronic storage device on the ring, the computing device creates an electronic order message for such received data record, the electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message.
Oran teaches wherein, upon receipt of an electronic new record message from another electronic storage device on the ring, the computing device creates an electronic order message for such received data record, the electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message (see Fig. 3, Fig. 12, para [0044], para [0098-0099], discloses generating media stream reports including timing, media statistics, and sequence of media data).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach for each electronic storage device of the first, second, and third electronic storage devices, upon receiving an electronic order message sent by the computing device at that electronic storage device, that electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier; and unless the next electronic device in the ring is either the computing device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring.
Oran teaches for each electronic storage device of the first, second, and third electronic storage devices, upon receiving an electronic order message sent by the computing device at that electronic storage device, that electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and unless the next electronic device in the ring is either the computing device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach wherein, upon an electronic storage device receiving an electronic order message identifying the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message, the electronic storage device receiving such electronic order message generates an order directive including the time of receipt, the electronic storage device which initially received the data record, and the assigned ordering identifier, and transmits the order directive to the next electronic storage device on the ring.
Oran teaches wherein, upon an electronic storage device receiving an electronic order message identifying the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message, the electronic storage device receiving such electronic order message generates an order directive including the time of receipt, the electronic storage device which initially received the data record, and the assigned ordering identifier, and transmits the order directive to the next electronic storage device on the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach an order directive is received by the computing device from the ring; the ordering device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the computing device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier.
Oran teaches an order directive is received by the computing device from the ring (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); the computing device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the computing device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach an electronic storage device on the ring generates an electronic new record message; the electronic new record message circulates entirely around the ring and reaches the computing device; the computing device is located on the ring adjacent to the electronic storage device that generated the electronic new record message; upon receipt of such electronic new record message, the computing device creates an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message; and the computing device sends the order directive to the next electronic storage device on the ring.
Oran teaches an electronic storage device on the ring generates an electronic new record message (see Fig. 1, Fig. 13, para [0032],  para [0106], discloses tunnel generating messages in tunnel setup messages); the electronic new record message circulates entirely around the ring and reaches the computing device (see Fig. 1, Fig. 13, para [0106], para [0108], discloses sending tunnel messages to analysis system); the computing device is located on the ring adjacent to the electronic storage device that generated the electronic new record message (see Fig. 1,  Fig. 13, para [0032], para [0108], discloses tunnel setup message identifying media streams to trap); upon receipt of such electronic new record message, the computing device creates an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); and the computing device sends the order directive to the next electronic storage device on the ring (see Fig. 9, para [0089-0090], para [0095], discloses sending tunnel packets to next node).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Phillips/Handte/Van teach an apparatus of claim 1.
Phillips/Handte/Van do not explicitly teach an order directive is received by the computing device from the ring; the computing device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the computing device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier.
Oran teaches an order directive is received by the computing device from the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps);the computing device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); the computing device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Handte/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Handte/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van) and Handte et al. (US 2019/0205466) (hereinafter Handte), and in further view of Oedlund (US 2017/0126491) (hereinafter Oedlund).
Regarding claim 12, Phillips teaches a method for receiving and storing electronic data in a redundant manner, and for providing access to stored electronic data, comprising: providing a first electronic storage device including hardware memory (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); providing a second electronic storage device including hardware memory, coupling the second electronic storage device to the first electronic storage device for allowing the second electronic storage device to receive digital data records stored in the first electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); providing a third electronic storage device including hardware memory, coupling the third electronic storage device to the second electronic storage device for allowing the third electronic storage device to receive digital data records stored in the second electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a third electronic storage device that is coupled to the second electronic storage device).
Phillips does not explicitly teach coupling the first electronic storage device to the third electronic storage device for allowing the first electronic storage device to receive digital data records stored in the third electronic storage device, wherein the first, second and third electronic storage devices to form a ring; configuring at least one of the first, second, and third electronic storage devices to receive a sequenced stream of digital data records for storage from an external source; configuring at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to a remote computing device after such digital data record has been stored by the first, second and third electronic storage devices; designating one of the first, second and third electronic storage devices as a computing device for associating an ordering identifier with each digital data record processed thereby and storing the ordering identifier in association with each digital data record stored thereby, the ordering identifier specifying an order in which each digital data record is received at any of the first, second, or third electronic storage devices; circulating each received digital data record to each of the first, second and third electronic devices and storing each received digital data record in each of the first, second and third electronic storage devices; circulating the ordering identifier, associated by the computing device with each received digital data record, to each of the other electronic storage devices, whereby each of the first, second and third electronic storage devices associates the same ordering identifier with each corresponding digital data record stored thereby; confirming to the ordering device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices; and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the access device after the ordering device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices.
Van teaches coupling the first electronic storage device to the third electronic storage device for allowing the first electronic storage device to receive digital data records stored in the third electronic storage device, wherein the first, second and third electronic storage devices to form a ring (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses a stream of live market data from devices, the devices streaming data forming a ring); configuring at least one of the first, second, and third electronic storage devices to receive a sequenced stream of digital data records for storage from an external source (see Fig. 11A, para [0033], para [0161], discloses receiving live market data streams from external market sources) ;configuring at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to a remote computing device after such digital data record has been stored by the first, second and third electronic storage devices (see Fig. 9b, para [0137], para [0160-0161], discloses transmitting sequenced stream to a second router after data stream is stored in a different device); circulating each received digital data record to each of the first, second and third electronic devices and storing each received digital data record in each of the first, second and third electronic storage devices (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses circulating in multi-level ring a stream of live market data from devices).
Phillips/Van are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to couple devices to form a ring from disclosure of Van. The motivation to combine these arts is disclosed by Van as “avoids the optimal path from getting congested when the stream requires more bandwidth than this single path can provide” (para [0080]) and coupling devices to form a ring is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Phillips/Van do not explicitly teach designating one of the first, second and third electronic storage devices as a computing device configured for associating an ordering identifier with each digital data record processed and storing the ordering identifier in association with each digital data record stored at each of the first electronic storage device, the second electronic storage device, and the third electronic storage device, the ordering identifier specifying an order in which each digital data record is received at any of the first, second, or third electronic storage devices; circulating the ordering identifier, associated by the computing device with each received digital data record, to each of the other electronic storage devices, whereby each of the first, second and third electronic storage devices associates the same ordering identifier with each corresponding digital data record stored at each of the first electronic storage device, the second electronic storage device, and the third electronic storage device; confirming to the ordering device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices; and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the access device after the ordering device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices.
Handte teaches designating one of the first, second and third electronic storage devices as a computing device configured for associating an ordering identifier with each digital data record processed  (see Fig. 2, Fig. 8, para [0088-0089], para [0104-0105], discloses a sequence identifier that includes timestamp (ordering identifier) for each message (digital data record), associating a sequence identifier that includes timestamp with each message at a first, second, and third electronic storage device), and storing the ordering identifier in association with each digital data record stored at each of the first electronic storage device, the second electronic storage device, and the third electronic storage device (see Fig. 2, Fig. 5, Fig. 8, para [0094], para [0104-0105], discloses a sequence identifier (ordering identifier) in association with message  (digital data record) at multiple devices), the ordering identifier specifying an order in which each digital data record is received at any of the first, second, or third electronic storage devices (see Fig. 5, para [0088], para [0090-0091], discloses sequence identifier specifying most-recent sequence identifier is equal to most-recent sequence identifier placing an ordering on received messages of messaging system storage devices); circulating the ordering identifier, associated by the computing device with each received digital data record, to each of the other electronic storage devices, whereby each of the first, second and third electronic storage devices associates the same ordering identifier with each corresponding digital data record stored at each of the first electronic storage device, the second electronic storage device, and the third electronic storage device (see Fig. 5, para [0094-0095], para [0104-0105], discloses retrieving message set from replicated message store in which sequence identifiers are equal to  remote sequence identifier most recent information corresponding to replicated data across multiple devices to provide redundancy).
Phillips/Van/Handte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to include an ordering identifier associated with digital record from disclosure of Handte. The motivation to combine these arts is disclosed by Handte as “increase the responsiveness of the messaging system for its users, reduce the operating costs of the messaging system for its provider, and generally improve the operation of a messaging system” (para [0024]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Phillips/Van/Handte do not explicitly teach confirming to the designated computing device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices; and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the remote computing device after the designated computing device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices.
Oedlund teaches confirming to the designated computing device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices (see para [0028], discloses confirming multicast data packets received by devices); and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the remote computing device after the designated computing device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices (see Fig. 6, para [0054-0055], para [0057], discloses allowing wireless devices access to data packets and configuration of wireless devices to transmit data packets).
Phillips/Van/Handte/Oedlund are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte to confirm ordering identifier has been fully-circulated to devices from disclosure of Oedlund. The motivation to combine these arts is disclosed by Oedlund as “a simplified method for configuring a wireless device for connectivity that utilizes a reduced user interface and fewer user operations” (para [0004]) and confirming ordering identifier has been fully-circulated to devices is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van), Handte, and Oedlund as applied to claim 12, and in further view of Oran (US 2011/0191469) (hereinafter Oran).
Regarding claim 13, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach maintaining a clock to keep time; noting the time of the clock when a digital data record is first received by one of the first, second and third electronic storage devices for storage; creating an electronic storage device identifier to indicate which of the first, second and third electronic storage devices first received such digital data record; storing a time of receipt, the electronic storage device identifier, and the corresponding digital data record in the electronic storage device that first received such digital data record; creating a new record message that includes the time of receipt, the electronic storage device identifier, and the corresponding digital data record; and sending the new record message to a next electronic storage device on the ring.
Oran teaches maintaining a clock to keep time (see Fig. 2, para [0036], discloses clock); noting the time of the clock when a digital data record is first received by one of the first, second and third electronic storage devices for storage (see Fig. 3, para [0036], discloses timestamp value from clock for time media packet was received); creating an electronic storage device identifier to indicate which of the first, second and third electronic storage devices first received such digital data record (see Fig. 3, para [0044], discloses a source identifier); storing a time of receipt, the electronic storage device identifier, and the corresponding digital data record in the electronic storage device that first received such digital data record (see Fig. 3, para [0044], discloses storing media timestamp and source); creating a new record message that includes the time of receipt, the electronic storage device identifier, and the corresponding digital data record (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and sending the new record message to a next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 14, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach storing, upon receipt by an electronic storage device of an electronic new record message from the ring, the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents within the electronic storage device that received the electronic new record message from the ring 
Oran teaches storing, upon receipt by an electronic storage device of an electronic new record message from the ring, the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and data record contents within the electronic storage device that received the electronic new record message from the ring (see Fig. 3, Fig. 12, para [0044], para [0098-0099], discloses storing and generating media stream reports including timing, media statistics, and sequence of media data).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach wherein, upon receipt by the ordering device of an electronic new record message from another electronic storage device on the ring: a) the computing device creates an electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message; and b) the ordering device circulates the electronic order message over the ring to the next electronic storage device on the ring.
Oran teaches wherein, upon receipt by the computing device of an electronic new record message from another electronic storage device on the ring: a) the computing device creates an electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message; and b) the computing device circulates the electronic order message over the ring to the next electronic storage device on the ring (see Fig. 8, Fig. 13,, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach upon receiving an electronic order message sent by the ordering device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier; and unless the next electronic device in the ring is either the ordering device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring.
Oran teaches upon receiving an electronic order message sent by the computing device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and unless the next electronic device in the ring is either the computing device or the electronic storage device at which a data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach detecting that an electronic order message has been received which identifies the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message; generating an order directive including the time that the data record was initially received, an identification of the electronic storage device which initially received the data record, and the assigned ordering identifier; and transmitting the order directive to the next electronic storage device on the ring.
Oran teaches detecting that an electronic order message has been received which identifies the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message; generating an order directive including the time that the data record was initially received, an identification of the electronic storage device which initially received the data record, and the assigned ordering identifier; and transmitting the order directive to the next electronic storage device on the ring (see Fig. 8, Fig. 13, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps and transmitting media data).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach detecting that the computing device has received an order directive from the ring; generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; transmitting the commit message over the ring to the next electronic storage device on the ring; and authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier.
Oran teaches detecting that the computing device has received an order directive from the ring (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; transmitting the commit message over the ring to the next electronic storage device on the ring; and authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach detecting that an electronic new record message has circulated all the way around the ring and has reached the ordering device; creating, at the ordering device, an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message; and sending the order directive to the next electronic storage device on the ring.
Oran teaches detecting that an electronic new record message has circulated entirely around the ring and has reached the computing device (see Fig. 1, Fig. 13, para [0106], para [0108], discloses sending tunnel messages to analysis system); creating, at the computing device, an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); and sending the order directive to the next electronic storage device on the ring (see Fig. 9, para [0089-0090], para [0095], discloses sending tunnel packets to next node).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Phillips/Van/Handte/Oedlund teach a method of claim 12.
Phillips/Van/Handte/Oedlund do not explicitly teach detecting that the computing device has received an order directive from the ring; generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; transmitting the commit message over the ring to the next electronic storage device on the ring; and authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier.
Oran teaches detecting that the computing device has received an order directive from the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps); generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; transmitting the commit message over the ring to the next electronic storage device on the ring; and authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Handte/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Handte/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159